OPINION ON REHEARING.
No. 13,797.
The opinion of the court was delivered by
Johnston, C. J. :
From the argument made at the first submission of this case the court was led to assume that the notes in controversy were negotiable, but it appears that they contain features which render them non-negotiable, and, hence, the transferees took them subject to all the equities existing between the original parties. The Scotts gave the paper in the purchase of a second-hand thrashing-machine from C. A. Benbow, who transferred the notes and the mortgage securing them to the Geiser Manufacturing Company and the Parsons Band-cutter and Self-feeder Company. In the action to recover on the notes their execution was admitted by the Scotts, *501but they alleged that the thrashing-machine was .not as represented by Benbow, and therefore they asked damages by way of counter-claim. A demurrer to the testimony offered in support of their claim was sustained by the court, and judgment given to the holders of the notes.
Was there testimony of a breach of warranty such as to furnish a basis for the recovery of damages ? The parties to the transaction all understood that the machine was second-hand, out of condition, and .in need of repair. The contract was not in writing, and Harry Scott, who made the purchase, was somewhat indefinite as to the representations of-Benbow, and the conditions of the alleged warranty. On that question he testified as follows :
“Q,ues. State, in substance, what the bargain was. Ans. The machine was to be put in good running order. He had to fix it up, and he said at the time how many days it had run, and that it was not in very bad shape.
"Q,. Now, describe the condition that he agreed that the machine would be put in. A. Just in as good condition as it was when new, apparently, on the outside, and fixed up insides, and paint the machine."
He also testified'in substance that he was employed by Benbow to repair the machine ; that he had owned and operated thrashing-machines, and had worked around them a great deal; had repaired them, and, although he called himself only “ a cobbler," he stated that he was competent to do that kind of work. He spent about five days repairing this machine, taking it apart, putting in new material where it was needed, and then repainted it. He stated that he made a thorough examination of the machine, and, after completing the work, he accepted it. Another of his witnesses stated that it was in bad condition and that *502an ordinary man could see that it was old and worn out by looking at it.
In view of the testimony furnished by the Scotts nothing could be awarded them under their so-called warranty. They could not claim anything for defects which were plainly visible and equally within the knowledge of themselves and Benbow. Harry Scott, -who made the purchase, had at least equal opportunity with Benbow to know the condition of the machine. He had skill, experience, and judgment. He knew it was defective and was himself employed to remedy the defects. He inspected the machine, examined and repaired its different parts, and, after all these opportunities and the knowledge received, he accepted the machine, and his own testimony made it clear that the purchase was made with knowledge of its condition. If misrepresentations were made it is manifest that the purchasers were not misled by them, as one cannot rely upon a representation which he knows to be untrue. Of course, an express warranty may be made which will cover an obvious defect ; but the one in question does not come within that class. The representation was at most a general warranty of conditions, and, as was well said by the supreme court of Minnesota :
“It has always been held that a general warranty should not be considered as applying to or giving a cause of action for defects known to the parties at the time of making the warranty, and both the weight of authority and reason authorize this proposition, viz., that for representations in the terms or form of a warranty of personal property, no action will lie on account of defects actually known and understood by the purchaser at the time of the bargain. ” (McCormick v. Kelly, 28 Minn. 135, 137, 9 N. W. 675.)
*503In the case of Tabor v. Peters, 74 Ala. 90, 98, 49 Am. Rep. 804, it was said :
“The rule is generally stated to be, that neither a general nor an implied warranty will cover defects which, being external and visible, are ‘plain and obvious to the purchaser ’ upon mere inspection with the eye.” (See, also, Schuyler v. Russ, 2 Cai. [N. Y.] 202; Bennett v. Buchan, 76 N. Y. 386; Williams v. Ingram, 21 Tex. 300; Long et al. v. Hicks, 2 Humph. [Tenn.] 305; Jacob F. Fisher v. William Pollard, 2 Head [Tenn.] 314, 75 Am. Dec. 740; Leavitt v. Fletcher, 60 N. H. 182; 2 Benj. Sales, §938.)
A different rule would obtain if the seller had fraudulently diverted the attention'of the purchaser from defects, or had artfully concealed them ; but here there is nothing tending to prove that Benbow said, or did, anything to turn the attention of Scott from the defects, or to obscure his observation of them. On the other hand, the fullest opportunity for inspection and knowledge of the conditions was given, and it is quite probable that in revamping the machine Scott was better posted as to- its condition than Benbow himself. We think the testimony of the Scotts failed to show a right to damages because of a breach of warranty, and, therefore, the court rightfully sustained the demurrer to the testimony.
The judgment is affirmed.
All the Justices concurring.